Appeal from a judgment of the Supreme Court, Queens County, rendered January 23, 1967, convicting defendant of criminally concealing and withholding stolen and wrongfully acquired property as a misdemeanor, upon his guilty plea, and imposing sentence. Judgment reversed, on the law, and action remitted to the Criminal Term for the purpose of (a) holding *950a hearing upon defendant’s motion to withdraw his plea of guilty and (b) making a determination thereon de nova. The findings of fact below are affirmed. Under the circumstances of the case the court below should hold a hearing and inquire fully into defendant’s reasons for desiring to withdraw his plea of guilty prior to sentencing (cf. People v. Burton, 28 A D 2d 686; People v. Borges, 28 A D 2d 735). We express no opinion as to the matter which may develop at the hearing. Hopkins, Benjamin and Martuscello, JJ., concur; Beldock, P. J., and Rabin, J., dissent and vote to affirm the judgment.